Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Insofar as all the un-entered claims 1 – 16, 18-20 presented 11/15/2021 and re-presented 1/19/2022 bore the status identifier “previously presented,” and none bore any addition or deletion Rule 121 markings, it appears that pending claims 1 – 16, 18-20 are the very same claims that were finally rejected on 8/13/2021.

Rejections Based on Prior Art
Claims 1 – 2, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20200109065 to Gradiant Corp (hereinafter “Govindan”) in view of USP 20150337218 to KATA Systems (“Ricotta“), Sayda,1 USP 20190232195 to Alper, USP 6077433 to Cagniard de la Tour (“Brun Henriksen”), either of USP 20200040671 to Frontier Deepwater Appraisal Solutions (“Shilling”) or USP 20170106950 to Khachaturian, Belaidi,2 and USGS “Water Density”, https://www.usgs.gov/special-topic/water-science-school/science/water-density?qt-science_center_objects=0#qt-science_center_objects (downloaded 3/4/2021).
	USP 20200109065 to Gradiant Corp (hereinafter “Govindan”) describes a process and system for treating produced water from an oil and gas extraction process 
an “upstream separator” [0123] (not depicted in Fig 4),3 e.g., any known separator, e.g., a gravity separator, e.g., an API separator;4 the separated water stream of which is then fed to 
a “primary separator 404” e.g., a de-oiling hydroclone;5 the heavier/water stream of which is fed to6 
a suspended solids separation step 408 (Fig. 4); and 
to a solids separation filter 414 
thereby producing a water filtrate stream 436 [0109].7  


    PNG
    media_image5.png
    504
    843
    media_image5.png
    Greyscale

	Although Govindan discloses that the “upstream separator” can be a gravity separator producing an oil-enriched phase and an oil-diminished (water-enriched) phase, e.g., an API separator, Govindan does not disclose selection of a three-phase separator also producing a separated gas stream.  Selection of a three-phase separator producing not only a separated oil stream and a separated water stream but also a separated gas stream would have been obvious either because such separators are notoriously well known and conventional in the art, or to capture for sale gas from wells that produce gas as well as oil and produced water, as shown, for example, by USP 20150337218 to KATA Systems (“Ricotta“).  Ricotta does not appear to disclose the 8) is in-line 

    PNG
    media_image6.png
    216
    218
    media_image6.png
    Greyscale

Sayda Fig. 11
with the separation performance one can reasonably expect from an appropriately designed three-phase separator for use at an oil and gas wellhead.  
	Although Govindan discloses removing solids from the separated- and de-oiled- water phase using a filter, Govindan does not specify use of a backwashable-type filter.  It would have been obvious to have selected a backwashable media filter, as suggested by USP 20190232195 to Alper [0002] [0005].

	Govindan does not disclose mounting the de-oiling hydroclone and the filter on a mobile platform.  It would have been obvious to have carried out and/or installed the Govindan method and/or system, respectively, anywhere oil and gas resources are produced and wherever regulatory, corporate policy, or ethical limits on hydrocarbons discharged to the environment apply, e.g,, on floating tethered offshore oil/gas exploration platforms, e.g., USP 20200040671 to Frontier Deepwater Appraisal Solutions (“Shilling”), or onboard oil exploration and production ships, e.g., USP 20170106950 to Khachaturian.
Per claim 2, 1.4wt%9 is deemed “about 0.2% by weight.  Alternatively, during process upsets, as modelled by Sayda at Fig. 11, the fraction of hydrocarbons in the de-oiler hydroclone water outlet would be expected to spike to higher level, e.g., 0.038 
Per claim 20, it would have been obvious to have reduced the turbidity and suspended solids to levels sufficient to satisfy regulatory limits applicable to potable water given Govindan’s suggestion to desalinate produced water for human consumption [0003].  Alper also suggests a supplemental polishing filter [0125]-[0130] that the skilled artisan would have understood could have been used to accomplish potable drinking water standards.
	
Claims 3 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govindan, Ricotta, Sayda, Alper, Brun Henriksen, either Shilling or Khachaturian, Belaidi, and USGS, as applied to claim 1 above, further in view of the Process Group product website, “Hydroclones Deoiling,” Rev. 11/2012, https://processgroupintl.com/media/downloads/D01_Deoiler_Cyclones_rev_11-12.pdf,  (downloaded 3/4/2021) .
	Per claims 3 – 5, it would have been obvious to have selected a de-oiling hydroclone having a plurality of liners each having an inlet port and an outlet port, insofar as liners having such ports are conventional in de-oiling hydroclones, as shown, for example, by Process Group.  
	Per claims 6 – 8, the size of and flow rates through inlet and outlet ports are known result-effective variables of hydroclone design. 
.

    PNG
    media_image7.png
    142
    874
    media_image7.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Govindan, Ricotta, Sayda, Alper, Brun Henriksen, either Shilling or Khachaturian, Bilaidi, and USGS, as applied to claim 1 above, further in view of USP 20170158538 to Seth.
	As noted above with respect to claim 1, Govindan does not disclose mounting the de-oiling hydroclone and the filter on a mobile platform.  It would have been obvious to have carried out and/or installed the Govindan method and/or system, respectively, anywhere oil and gas resources are produced and wherever regulatory, corporate policy, or ethical limits on hydrocarbons discharged to the environment apply.  Placement on a mobile platform, e.g., a skid, would have been obvious to facilitate carrying out the Govindan process at remote land drilling sites, as suggested by USP 20170158538 to Seth.

Response to Arguments 
	Applicant’s argument (Response, 1/19/2022, p.6) regarding Ricotta’s water tank implies that Applicant understood the examiner’s position to be that it would have been obvious to have substituted Ricotta’s three-phase separator and water tank, i.e., 

    PNG
    media_image8.png
    284
    534
    media_image8.png
    Greyscale

for Govindan’s upstream separator.  If so, Applicant’s understanding does not accurately reflect the examiner’s position.  As maintained throughout this prosecution, the Examiner’s position has been and remains:
Selection of a three-phase separator producing not only a separated oil stream and a separated water stream but also a separated gas stream would have been obvious either because such separators are notoriously well known and conventional in the art, or to capture for sale gas from wells that produce gas as well as oil and produced water, as shown, for example, by USP 20150337218 to KATA Systems (“Ricotta“).  

To the extent that such suggestion is adequately supported by the prior art, one of skill would not have combined the teachings of Ricotta and Govindan in a manner that destroys Govindan’s teachings regarding further processing of the separated water stream downstream of Govindan’s upstream separator, namely, the feeding of the separated water stream to a de-oiling hydroclone.
	The hypothetical person having ordinary skill in the art is not of such diminished intellectual capacity as to take Ricotta’s suggested substitution of a three-phase separator for Govindan’s two-phase separator and dead end the separated water 
	Moreover, to the extent that the art suggests instead the substitution of a combination of Ricotta’s three-phase separator 6 and Ricotta’s water tank 84 for Govindan’s upstream separator, by the same reasoning as above, the hypothetical person having ordinary skill in the art would have found it obvious to have provided a fluid conduit connecting the Ricotta water tank to the feed port of Govindan’s de-oiling hydroclone in a manner that permits the continuous influent flow required by the hydroclone.
	Sayda is cited not to modify Govindan or Govindan as modified by Ricotta, but rather to support an inference that the hydrocarbon concentration in the separated water stream of a three-phase separator at an oil and gas wellhead is about 1.4wt%.
	The Examiner agrees that none of Alper, Brun Henriksen, Shilling, Khachaturian, Belaidi, and USGS speak to substitution of a three-phase separator for Govindan’s two-phase upstream separator, or the hydrocarbon concentration one might expect to find in the water phase departing a three-phase separator at an oil and gas wellhead.  Like Sayda, Brun Henriksen is cited not to modify Govindan or Govindan modified by Ricotta, but rather to support an inference that one could reasonably expect the hydrocarbon content of the water stream departing Govindan’s de-oiling hydroclone to contain about 0.002 - 0.004 wt%.

First Action Final 
This is a continued examination (RCE) of Application No. 16/031,178.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sayda, et al., “Modeling and Control of Three-Phase Gravity Separators in Oil Production Facilities,” Proceedings of the 2007 American Control Conference, New York City, July 11 – 13, 2007, p4847-4853
        2 Belaidi et al., “The Effect of Oil and Gas Content on the Controllability and Separation in a De-Oiling Hydroclone,” Trans IChemE, Vol 81, Part A, March 2003, p305-314
        3
        
    PNG
    media_image1.png
    97
    484
    media_image1.png
    Greyscale

        
        
        
    PNG
    media_image2.png
    341
    493
    media_image2.png
    Greyscale

        5
        
    PNG
    media_image3.png
    287
    493
    media_image3.png
    Greyscale

        
        6 Units 406 (Fig. 4), “secondary separator 506,” and “tank 508” are optional, as indicated at [0108], [0112], and [0112], respectively.
        
        7 At [0109]:
        
    PNG
    media_image4.png
    131
    495
    media_image4.png
    Greyscale

        8 Bilaidi et al. at p 307 teaches oil density of 854 kg/m3.  USGS “Water Density”, https://www.usgs.gov/special-topic/water-science-school/science/water-density?qt-science_center_objects=0#qt-science_center_objects (downloaded 3/4/2021) teaches water density at 21ºC is 62.5 lb/ft3 (1009 kg/m3).  Specific gravity of oil is therefore ~854 kg/m3 /1009 kg/m3 or 0.85.
        9 Supra, bottom of page 4 or top of page 5.